 


114 HR 626 IH: Seniors’ Rights to Know Act
U.S. House of Representatives
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 626 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Mr. Denham introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to require Medicare Advantage organizations to disclose certain information on the changes made to the MA plan offered by such organization pursuant to changes required by the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Seniors’ Rights to Know Act. 2.Requiring disclosure of certain changes to MA plans pursuant to requirements of the Affordable Care ActSection 1851 of the Social Security Act (42 U.S.C. 1395w–21) is amended—
(1)in subsection (d)(4), by adding at the end the following new subparagraph:  (F)Changes pursuant to the Affordable Care ActFor plan year 2015 and each subsequent plan year, a description of the changes made by the Medicare Advantage organization, with respect to the MA plan offered by such organization, for such plan year pursuant to the provisions of, and amendments made by, the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010, which may include an assessment of the affect of such provisions and amendments on Medicare Advantage eligible individuals who enroll under such plan.; and
(2)in subsection (h)(2), by adding at the end the following new sentence: Notwithstanding the previous sentence, the Secretary may not disapprove information described in subsection (d)(4)(F) included in such material or form for purposes of satisfying the requirements of subsection (d) unless such information is factually inaccurate for the plan year for which the information is provided or any preceding plan year beginning after March 23, 2010..   